04/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0539


                                      DA 20-0539
                                   _________________

 ESTATE OF WILLIAM H. BALTRUSCH,

              Plaintiff and Appellee,

       v.

 LASALLE RANCH, INC.,

              Respondent and Appellant.

 ____________________________________
                                                                     ORDER
 LASALLE RANCH, INC.,

              Petitioner and Appellant.

       v.

 HILL COUNTY JUSTICE COURT,
 AUDREY BARGER, PRESIDING JUDGE,

              Respondent and Appellee.
                                _________________


       On January 15, 2021, Appellant LaSalle Ranch requested, and this Court entered,
an Order providing that the Opening Brief in this matter would be due 30 days after the
filing of the District Court transcript. The transcript was filed with this Court on February
25, 2021. Nothing further has been filed, and the opening brief is now overdue.
       IT IS THEREFORE ORDERED that Appellant shall prepare, file and serve the
opening brief on appeal no later than May 5, 2021. Failure to file the brief within that time
will result in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all counsel of record.


                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                      April 5 2021